[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: PLAINTIFF'S MOTION FOR MODIFICATION DEFENDANT'S MOTION FOR MODIFICATION (#139)
I
PLAINTIFF'S MOTION FOR MODIFICATION
The plaintiff has sustained his burden of proof demonstrating an uncontemplated, substantial change of circumstances since the modification order entered on June 4, 1984. The changes included the increased tuition costs of the minor child's schooling, because there is no longer any subsidy received from the State of New York; the poor economic condition of the plaintiff's business; the increase in the plaintiff's personal expenses; and the increase in the defendant's net worth. Therefore, the plaintiff's motion is granted.
The judgment dated June 15, 1979 and modified on June 4, 1984, is hereby modified in the following respect only:
1. Effective with the 1990-1991 academic year, the plaintiff shall be responsible for 25% of the minor child's tuition costs, which are currently $15,000 per academic year, with a maximum obligation of $3,750 per year. The plaintiff shall make his payments in two installments of $1,875 each on September 1 and January 1 of each academic year. The plaintiff shall receive credit for payments previously made for the academic year commencing September, 1990. CT Page 4300
2. In all other respects the judgment of June 15, 1979, as modified by the orders entered June 4, 1984 remains the same.
So Ordered.
                                   II
DEFENDANT'S MOTION FOR MODIFICATION (#139)
Defendant's motion is denied.
NOVACK, J.